Citation Nr: 1616521	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  09-41 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left ankle disorder.

6.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to November 1963.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned in April 2011; a transcript of this hearing is of record.  

The case was previously before the Board in October 2011 and July 2014, at which times the above-listed claims were remanded for additional development, including specifically for the provision of a VA orthopedic examination and addendum etiological opinion.  That development having been completed, the case has been returned to the Board.


FINDINGS OF FACT

1.  The Veteran's left shoulder disorder was incurred in, or caused by, his military service.

2.  The Veteran's right shoulder disorder was incurred in, or caused by, his military service.

3.  The Veteran's left knee disorder was incurred in, or caused by, his military service.

4.  The Veteran's right knee disorder was incurred in, or caused by, his military service.

5.  The Veteran's left ankle disorder was incurred in, or caused by, his military service.

6.  The Veteran's right ankle disorder was incurred in, or caused by, his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for a left ankle disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

6.  The criteria for service connection for a right ankle disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Because the Board is granting the claims for service connection for disabilities of the bilateral shoulders, bilateral knees, and bilateral ankles, any procedural deficiency is not prejudicial to the Veteran.

II.  Analysis

The Veteran asserts that he has disabilities affecting the shoulders, knees, and ankles that are the result of his active military service.  

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  See also Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012) (observing that a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

Here, VA treatment records reflect current disabilities of the left and right shoulders, left and right knees, and left and right ankles, including diagnoses of bilateral knee, bilateral shoulder, and bilateral ankle degenerative joint disease (DJD)/arthritis.  See, e.g., February 2009 VA Physical Medicine Rehabilitation Consultation Report (reflecting an active problem list including bilateral knee and ankle DJD); October 2014 VA Rheumatology Consultation Report (noting "advanced osteoarthritis" and "degenerative changes" affecting his bilateral shoulders, bilateral knees, and bilateral ankles).  Thus, current disabilities of the shoulders, knees, and ankles are established.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a disability is shown during the course of a claim, even if it subsequently resolves while the claim is still pending).

Although the Veteran's service treatment records (STRs) are silent with regard to complaints of or treatment for any pathology involving the shoulders, knees, and ankles, the Veteran asserted in statements and testimony adduced throughout the pendency of the claim that he sustained injuries to his shoulders, knees, and ankles while participating in training for the Army Ranger School, the Army Jump School, and the Marines Corps Scuba School.  See, e.g., April 2011 Board Hearing Transcript (describing his in-service injuries and asserting that his shoulder, knee, and ankle symptoms began during his active service and have continued since that time).  The Veteran clarified that there was no specific occurrence of an injury; rather the training consisted of repetitive, high-impact activities including approximately 69 parachute jumps.  See id.  Although he experienced orthopedic pain on multiple occasions throughout his active service, he testified that he did not seek treatment for any orthopedic complaints because he was not "supposed to be ill" or seek treatment as a Marine; however, in the years following his separation from active service, he testified that his bilateral shoulder, bilateral knee, and bilateral ankle symptoms increased in severity, until he finally sought treatment for them in the late 1990s.  

The Board notes that the Veteran is competent to report factual matters of which he had first hand knowledge, such as performing repetitive, high-impact activities during training, as well as the onset of bilateral shoulder, knee and ankle symptoms during his active service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Accordingly, the Veteran is also competent to report experiencing continuing shoulder, knee, and ankle symptomatology during and since his active service, as the onset, frequency, and duration of such symptoms as pain and limitation of motion are certainly capable of lay observation.  See id.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).

The Board additionally finds his competent statements concerning the onset and continuity of bilateral shoulder, knee, and ankle pathology during and since his active service to be credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  In this regard, the Veteran's service personnel records document that he was awarded a Parachute Badge and participated in Airborne, Parachute Reconnaissance, and Ranger training on multiple occasions.  Moreover, his description of in-service injuries and resultant orthopedic symptomatology is bolstered by the statements of his fellow service members, who confirm the Veteran's account of experiencing repetitive trauma and resultant injury from the stress of high-impact activities.  See Statements of D.E.T., J.F.D., S.G.L., L.S., and R.D. submitted in November 2014.  This evidence tends to validate the Veteran's assertion that he initially experienced in-service injuries to his bilateral shoulders, knees, and ankles, the symptoms of which continued to worsen in the years following his active service.

VA and private treatment records also reflect that he has consistently reported experiencing orthopedic symptomatology attributable to degenerative changes since at least the late 1990s.  See, e.g, December 1999 VA Primary Care Progress Note (noting that the Veteran is being followed by a private physician for the treatment of arthritis); March 2008 Letter from D.L.G., M.D. (differentiating between the Veteran's osteoarthritis and his gout and noting the Veteran's longstanding pathology of increasing arthritic symptoms, in particular affecting his shoulders and knees, that are "consistent with osteoarthritis").  See also White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).


Accordingly, the Veteran's competent and credible report of a continuity of bilateral shoulder, knee and ankle symptomatology, in conjunction with the competent and credible evidence identifying in-service injuries and the medical evidence confirming the subsequent development of pathologies of his shoulders, knees, and ankles, suggests a link between his current left and right shoulder, knee, and ankle disabilities and his active service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

Although there is there is evidence in the form of a November 2011 VA examination report and an August 2014 addendum opinion disassociating the Veteran's current shoulder, knee, and ankle disabilities from his active service, the examination report and opinion do not constitute probative medical evidence, as they fail to adequately account for the Veteran's competent and credible lay statements as to the onset of symptoms, specifically failing to address the Veteran's credible complaints of ongoing shoulder, knee, and ankle pathology since service or to reconcile these complaints with the ultimate conclusion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  See, too, July 2014 Board Remand (discussing the inadequacy of the November 2011 VA examiner's opinion).  

Additionally, the examiners based their negative etiological determinations primarily on the fact that that there was not a diagnosis of an orthopedic disability of the shoulders, knees, or ankles during or immediately following the Veteran's period of active service.  But see 38 C.F.R. § 3.303(d) (2015) (stating that a post-service diagnosis does not preclude service connection).  However, as noted, the Veteran admitted that he neither sought treatment for nor complained of shoulder, knee, or ankle symptoms during active service or for many years after his discharge.  See, e.g., April 2011 Board Hearing Transcript.  And the Veteran's assertions concerning his disinclination to seek treatment for his orthopedic symptoms were confirmed by his fellow service members.  See Statements of D.E.T., J.F.D., S.G.L., L.S., and R.D. submitted in November 2014.  

Furthermore, while the August 2014 VA examiner acknowledged the Veteran's history as a paratrooper, this opinion improperly relied merely on the absence of corroborating medical evidence, such as would be reflected in accompanying STRs or contemporaneous post-service treatment records, in determining there was no nexus between the Veteran's current disabilities of the shoulders, knees, and ankles and his military service, without addressing competent evidence of continuity of symptomatology since service.  See Dalton, 21 Vet. App. at 39-40; see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991) (emphasizing that "symptoms, not treatment [for them], are the essence of any evidence of continuity of symptomatology" defined in 38 C.F.R. § 3.303(b)).  Moreover, the August 2014 VA examiner specifically acknowledged the potential relationship between the Veteran's service and his current degenerative orthopedic pathology, conceding that "repetitive motion injuries such as those contended by veteran in relation to multiple parachute jumps and training for same are established as [a] basis for degenerative changes . . ."  However, in putting forth his negative opinion, the examiner failed to provide any alternate (nonservice-related) etiology for the Veteran's current DJD of the bilateral shoulders, knees, and ankles.  

Accordingly, the November 2011 VA examination report and August 2014 addendum opinion are inadequate, and cannot form the basis for a denial of entitlement to service connection.  See Nieves-Rodriguez, 22 Vet. App. at 304 (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

Therefore, because there are currently diagnosed disabilities of the left and right shoulders, left and right knees, and left and right ankles, given the competent and credible evidence of continued shoulder, knee, and ankle pathology during and since the Veteran's active service, and in the absence of any probative evidence to the contrary, the Board finds that, at the least, reasonable doubt exists as to the question of the origin of the Veteran's bilateral shoulder, knee, and ankle arthritis.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's disabilities of the left and right shoulders, left and right knees, and left and right ankles are as likely as not attributable to his active military service.  And, under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, service connection is warranted for disorders of the left and right shoulders, left and right knees, and left and right ankles.


ORDER

Entitlement to service connection for a left shoulder disorder is granted.

Entitlement to service connection for a right shoulder disorder is granted.

Entitlement to service connection for a left knee disorder is granted.

Entitlement to service connection for a right knee disorder is granted.

Entitlement to service connection for a left ankle disorder is granted.

Entitlement to service connection for a right ankle disorder is granted.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


